Citation Nr: 1502667	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-29 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 2003 to September 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Louisville, Kentucky Department of Veteran Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the March 2012 VA examiner's opinion is inadequate for rating purposes.  In particular, it fails to give due weight to the Veteran's reports of knee injuries during service.  

The Board notes that in a written statement dated in December 2011 the Veteran attributed his current knees problems at least in part to his experiences while service in the infantry in Iraq.  In addition, the Board notes that in a prior written statement dated in March 2009 (which was submitted in connection with a claim for an ankle disorder) the Veteran recounted engaging in activities such as jumping from two story buildings during combat operations and carrying 125 pounds of gear.  

The evidence shows the Veteran received a Combat Infantryman Badge, which entitles him to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b) to combat veterans.  Thus, his lay statements alone are sufficient to establish that a bilateral knee injury occurred during service.  Therefore, the examiner improperly relies on lack of documented knee injuries of treatment in delivering his etiological opinion.  

Accordingly, the case is REMANDED for the following action:

1. Then, obtain updated records of all VA treatment the Veteran has received for a knee disability since January 2013.

2. Then, arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his bilateral knee disability.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions that respond to the following:

a. Please identify, by medical diagnosis, each knee disability entity found.

b. For each knee disability diagnosed, please indicate whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's military service or injuries therein.

The examiner should accept and consider the Veteran's lay statements as credible evidence of any reported knee injuries during his period of service from August 2003 to September 2005, and discuss them as necessary.  All opinions must include a complete rationale.

3. Review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

